United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Boston, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Neil P. Ryan, for the appellant
Office of Solicitor, for the Director

Docket No. 13-540
Issued: May 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2013 appellant filed a timely appeal of a November 2, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury while in the performance of duty on May 3, 2012.
FACTUAL HISTORY
On May 3, 2012 appellant, then a 57-year-old mail handler, filed a traumatic injury claim
alleging that he was transporting a bulk mail container on that day when he sustained right knee
1

5 U.S.C. § 8101 et seq.

pain. In a May 14, 2012 letter, OWCP informed him that additional evidence was needed to
establish his claim and afforded him 30 days to submit a report from a qualified physician
explaining how a work event on May 3, 2012 caused or contributed to a diagnosed condition.
In a May 22, 2012 report, Dr. Jeffrey S. Zarin, a Board-certified orthopedic surgeon,
stated that appellant was “lifting something heavy from a truck and had a twisting injury to his
knee where he felt a pop” at work. On examination of the right knee, he observed focal point
tenderness over the medial joint line and a positive McMurray test. Dr. Zarin diagnosed right
knee medial injury and opined that the condition was work related.
A May 30, 2012 right knee magnetic resonance imaging (MRI) scan obtained by
Dr. Richard H. Blair, a Board-certified diagnostic radiologist, exhibited tricompartmental
chondromalacia most prominent in the patellofemoral joint and medial collateral ligament
thickness indicative of an earlier, healed injury. A May 31, 2012 status report from Dr. Thad F.
Schilling, a Board-certified internist, discharged appellant to full-time duty effective
immediately.2
By decision dated June 19, 2012, OWCP denied appellant’s claim, finding the medical
evidence insufficient to establish that the accepted May 3, 2012 employment incident caused or
contributed to a right knee condition.
In a June 12, 2012 follow-up report, Dr. Zarin specified that appellant sustained a workrelated injury on May 3, 2012. On examination of the right knee, he observed focal tenderness
over the medial joint line and femoral condyle. Following a review of the May 30, 2012 MRI
scan, Dr. Zarin diagnosed medial collateral ligament strain with subchondral contusion. He
remarked, “Clearly, the patient had an acute injury on May 3[, 2012] that was likely related to his
preexisting condition of arthritis in his knee.”
Appellant requested a telephonic hearing, which was held on September 19, 2012.3
On November 2, 2012 OWCP’s hearing representative affirmed the June 19, 2012
decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.5 The employee must also

2

Appellant also provided May 4, 2012 records from a nurse practitioner.

3

At the hearing, appellant essentially restated his account of the May 3, 2012 employment incident.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

R.C., 59 ECAB 427 (2008).

2

establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant did not establish that he sustained a traumatic injury while
in the performance of duty on May 3, 2012. Although OWCP accepted that he was transporting
a bulk mail container on that day, the medical evidence did not sufficiently demonstrate that this
employment incident was causally related to a right knee condition.
In a May 22, 2012 report, Dr. Zarin advised that appellant was “lifting something heavy
from a truck and had a twisting injury to his knee where he felt a pop” at work. He added in a
June 12, 2012 report that the injury occurred on May 3, 2012. Following a physical examination
and review of the medical file, Dr. Zarin diagnosed medial collateral ligament strain and
concluded that appellant sustained an acute injury on May 3, 2012 that “was likely related to his
preexisting condition of arthritis in his knee.” However, he did not pathophysiologically explain
how transporting a bulk mail container on May 3, 2012 aggravated a right knee condition.9 The
need for rationalized medical opinion evidence is particularly important because the case record
confirmed a history of preexisting injury.
May 30 and 31, 2012 reports from Dr. Blair and Dr. Schilling offered diminished
probative value on the issue of causal relationship because neither physician addressed whether a
diagnosed right knee injury resulted from the May 3, 2012 employment incident.10 In the

6

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

T.H., 59 ECAB 388 (2008).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

10

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

3

absence of rationalized medical opinion evidence, appellant failed to discharge his burden of
proof.11
Appellant contends on appeal that Dr. Zarin’s June 12, 2012 report sufficiently
established his traumatic injury claim. The Board has already addressed the deficiencies of the
medical evidence.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury while
in the performance of duty on May 3, 2012.
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 29, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

The Board points out that the May 4, 2012 records from a nurse practitioner did not constitute competent
medical evidence because a nurse practitioner is not a “physician” as defined under FECA. 5 U.S.C. § 8101(2);
Paul Foster, 56 ECAB 208 (2004). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2
ECAB 208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of
probative medical evidence from a physician).

4

